Title: James Madison to Thomas G. Addison, 31 May 1832
From: Madison, James
To: Addison, Thomas Grafton


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            May 31. 1832
                            
                        
                        I have recd. your letter of May 22d. & thank you for the interest you kindly take in my health. For
                            several years it has not been good; During the present, I have been suffering from a severe Rheumatism which has confined
                            me to the house, & the addition of bilious fever has for many days, confined me to my bed The fever is leaving me
                            but with less of strength to struggle agt. the Rheumatism.
                        I return the letter from Genl. Smith as you desire.
                        I have been too much indisposed to examine and compare the details of the several plans for adjusting the
                            question of the Tariff. I wish sincerely the result in Congress may be such as to put an <e>nd to the discords which has
                            given <so> serious an aspect to the affairs of our Country. Be pleased to accept Sir my
                            respects & good wishes
                        
                            
                                
                            
                        
                    